Citation Nr: 0906833	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The Veteran had active military duty from July 1966 to May 
1968.  He served in the Republic of Vietnam from May 1967 to 
May 1968 as an artillery crewman.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for PTSD.  In 
June 2008, the Board remanded the case for the purpose of 
scheduling a videoconference hearing which the Veteran had 
requested in his substantive appeal.  A hearing was 
scheduled, and the Veteran was notified.  On the September 
2008 hearing date, the Veteran appeared, but cancelled the 
hearing, and requested 30 additional days to submit 
additional evidence.  The same day, he wrote that he did not 
have a diagnosis of PTSD, but had an examination coming up in 
several weeks, and he needed the time to submit the 
examination results.  He also withdrew two other issues 
pending appeal, except the remaining issue of service 
connation for an acquired psychiatric disorder.  The request 
for a 30-day extension was granted.  In November 2008, the 
Veteran requested another 30-day extension, and that request 
was also granted.  It is now more than 90 days since the 
final delay was requested, and no new evidence has been 
submitted or received.  There has been no additional request 
for delay or a hearing.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal ahs been requested or obtained.

2.  There is a complete absence of any objective evidence 
which shows or suggests that the Veteran manifested an 
acquired psychiatric disorder, including PTSD, at any time 
during or for decades after he was separated from service, 
although the Veteran served as an artillery crewman in 
Vietnam he did not receive any awards reflecting combat 
service, but corroboration of any stressor is unnecessary 
because a clear preponderance of the evidence on file is 
against a finding that the Veteran has a valid diagnosis of 
PTSD or any other acquired psychiatric disorder attributable 
to incidents of military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claims.  

The Veteran was provided formal VCAA notice in March 2006, 
prior to the issuance of the rating decision now on appeal 
from October 2005.  This notice was specifically tailored to 
PTSD service connection claims, and informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  In his written submissions, the Veteran has 
demonstrated actual knowledge of the requirement that he have 
a valid medical diagnosis of PTSD, to substantiate a service 
connection claim for PTSD.  The service treatment records, 
service personnel records, VA and private treatment records 
were collected for review.  The Veteran was provided VA 
examinations which were adequate for rating purposes.  All 
known available evidence has been collected and VCAA is 
satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Section 4.125(a) 
of this chapter, a link, established by medical evidence 
between current symptoms and an in-service stressor(s), and 
credible supporting evidence that the claimed in-service 
stressor(s) occurred.  The American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) is incorporated into the laws and 
regulations governing awards of service connection for PTSD.  
38 C.F.R. § 4.125(a).  The DSM-IV provides a very specific 
set of criteria to support a valid diagnosis of PTSD.  

Analysis:  VA received the Veteran's claim for service 
connection for PTSD in January 2005, over 36 years after he 
was separated from service.  

The service treatment records on file contain no complaints, 
findings, treatment or diagnosis for any acquired psychiatric 
disorder.  The Veteran is shown to have served as an 
artillery crewman in Vietnam though he did not receive any 
awards reflecting combat service.  

The physical examination for separation from service in May 
1968 noted that the Veteran was psychiatrically normal, and 
in the accompanying report of medical history, completed by 
the Veteran himself at the time of separation, he 
affirmatively noted that he did not have frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  

There is, following service separation, a period of decades 
with an essential absence of any objective evidence of signs 
or symptoms of chronic psychiatric disability, stress, 
depression or other symptoms.  The Veteran did not submit any 
evidence showing that he had sought or required any ongoing 
care or treatment for psychiatric symptoms on a private basis 
at any time following service separation.  

In October 2005, the Veteran was provided a VA examination.  
The claims folder was available and reviewed by the examiner.  
The Board will not report details of this comprehensive 
examination other than to note that the examiner found the 
Veteran "did not meet criteria for diagnosing PTSD." "No 
mental disorders were found in this examination," and there 
were no diagnoses provided for any disorders for either Axis 
I or Axis II.

In September 2006, the Veteran was provided a VA 
neuropsychological consultation.  His service history in 
Vietnam was reviewed and discussed.  Again, the details of 
this comprehensive examination and testing will not be 
reported.  There was again no diagnosis of PTSD.  Although 
this examiner did provided Axis I diagnoses of mild  
depression and anxiety (not otherwise specified) (GAF 70), 
the report did not relate these diagnoses to any incident, 
injury or disease of military service, but rather to current 
ongoing issues in the Veteran's life.  The Veteran had 
complained of problems with his memory, but the examiner did 
not find any gross cognitive decline or memory impairment on 
neuropsychological testing.  His performance on all such 
testing "was within expectations based on his age and 
education...."

The Board finds that a clear preponderance of the competent 
and objective medical evidence is against the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
including PTSD.  There is certainly no evidence of any 
acquired psychiatric disorder having been manifested at any 
time during service, or a psychosis manifested to a 
compensable degree within one year after service separation.  
There is certainly no objective evidence of any chronicity of 
psychiatric symptoms at any time during or for some 38 years 
following service separation.  Recent findings of mild 
depression and anxiety in 2008, are not specifically related 
to incidents of military service, but to current events of 
the Veteran's life.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


